Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-20 and 23-30 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the previously cited prior art fail to teach the recently added limitation.  Specifically, Applicant argues the prior art fail to teach wherein the first link is a direct link between the first apparatus and the second apparatus; transmitting, by the first apparatus, a beam failure recovery request indicating the beam failure of the first link, and wherein the beam failure recovery request is transmitted via a second link of the first apparatus, wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that relays the beam failure recovery request to the second apparatus.
Examiner disagrees in part.  As the claims are currently presented, Ahn does disclose a direct link between a first apparatus and second apparatus (see Figure 9 and Figure 10, a direct link between a first apparatus and second apparatus.)


  In light of Applicant amendments, the previous rejection has been withdrawn.  However, an additional prior art search has been performed, and the results are
utilized in the rejection that follows.

Claim Rejections - 35 USC §103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.    	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.    	Claims 1, 2, 3, 8, 9,12, 13, 16, 17, 18, 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (USPGUPUB 20200178338) in 

view of Guo et al (US PGPUB 2018/002889) and INTEL Corp. (WO 2013/155265; cited by Applicant in IDS filed 3/20/2019; hereafter, INTEL)

Regarding claim 1, 16 and 27, AHN et al disclose first apparatus for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (see Fig. 10 & 11, para: 0588 & 0589 memory coupled to processor):
detect a beam failure of a first link between the first apparatus and a second apparatus (see Fig. 9, para: 0009, 0017, 0360 & 0363, failure detection between devices), wherein the first link is a direct link between the first apparatus and the second apparatus (see Figure 9 and Figure 10, a direct link between a first apparatus and second apparatus);
transmit a beam failure recovery request indicating the beam failure of the first link, wherein the beam failure recovery request is transmitted via a second link of the
first apparatus (see para: 0013, 0533, 0580, 0581, although Ahn teaches various embodiments w/r to communicating beam failure recovery request, one embodiment includes sending a beam failure recovery request using a second resource/channel, where a message/indicator type PUCCH indicator type is allocated for beam failure, whereby information on which link has failed is provided); and performing abeam failure recovery procedure, to select one or more beams for communication between the first apparatus and the second apparatus 


(see para: 0030, 0132, select beam associated with beam failure recovery process.)
Ahn et al fail to teach performing a beam failure recovery procedure, to select one or more beams for communication between the first apparatus and the second apparatus based at least in part on transmitting the beam failure recovery request via the second link. However, in analogous art, Guo disclose performing a beam failure recovery procedure (see Figure 13b & 14, beam failure recovery processed), to select one or more beams for communication between the first apparatus and the second apparatus, based at least in part on transmitting the beam failure recovery request via the second link (see Figure, 1, 14 & 16, para: 0041, 0231, 0257, beam identified based on communicating beam fail recovery request via second/another channel/link.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement performing a beam failure recovery process, to select one or more beams for communication between the first apparatus and the second apparatus, based at least in part on transmitting the beam failure recovery request via the second link as taught by Guo et al with the teachings of Ahn et al to further provide managing beam recovery in a wireless system.
Although Ahn and Guo fail to teach “wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that relays the beam failure recovery request to the second apparatus,” in analogous art, Intel disclose wherein the second link is an indirect link between the first apparatus and the 

second apparatus via a third apparatus that communicates/relay the beam failure recovery request to the second apparatus (see Figure 5, block 503, 506 and 508, and see Figure 4, block 403 and block 407, second link indirect link between a first UE and second UE via a eNB/third apparatus.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that relays the beam failure recovery request to the second apparatus as taught by Intel with the combined teachings of Guo et al and Ahn et al to further provide managing beam recovery in a wireless system.

Regarding claim 2, 17 and 28, AHN et al disclose wherein the first link and the second link use a same frequency band (see para: 0197, 283, links utilizing same frequency band.)

Regarding claim 3 and 18, AHN et al disclose wherein the frequency band is a millimeter wave frequency band (see para: 0164, milli-meter wave frequency.)

Regarding claim 8 and 23, AHN et al teach wherein the first apparatus and the second apparatus are connected to a same base station (see Figure 1, para: apparatus connected to same technology.)


Regarding claim 9, AHN et al teach wherein the first apparatus is connected to a first base station and the second apparatus is connected to a second base station,
(see para: 0048, 0067, 0203, NR system/base station with associated NR UEs, and LTE system/base station with associated LTEUEs.)

Regarding claim 10, Ahn disclose wherein a beam management configuration, that indicates one or more resources associated with performing the beam failure recovery procedure, is communicated via the second link (see para: 0544, 0580, 581, wherein the indicator/message type used includes index for beam resource candidate (para: 0544), when no response is received when sending BFRR in first resource (link/channel), UE retransmits BFRR utilizing message indicator type PUCCH in second resource (see para: 0581.)

Regarding claim 11, Ahn disclose wherein the beam failure recovery request indicates the one or more beams to be used for communication between the first apparatus and the second apparatus (see para: 0544, 0580, 581, communication between WTRU devices (UEs and eNBs), wherein the indicator/message type used includes index for beam resource candidate (para: 0544.)

Regarding claim 12, Ahn disclose a method of wireless communication, comprising:


receiving, from a first apparatus, a beam failure recovery request indicating a beam failure of a first link between the first apparatus and a second apparatus (see Fig. 9, para: 0009, 0017, 0360 & 0363, failure detection between devices/apparatus); wherein the beam failure recovery request is received via a second link of the second apparatus (see para: 0013, 0533, 0580, 0581, although Ahn teaches various embodiments w/r to communicating beam failure recovery request, one embodiment includes sending a beam failure recovery request using a second resource/channel, where a message/indicator type PUCCH indicator type is allocated for beam failure, whereby information on which link has failed is provided.)  In addition, Ahn disclose wherein the first link is a direct link between the first apparatus and the second apparatus (see Figure 9 and Figure 10, a direct link between a first apparatus and second apparatus);
Although Ahn fail to teach initiating, by the second apparatus, a beam failure recovery procedure, to select one or more beams for communication between the first
apparatus and the second apparatus, based at least in part on receiving the beam failure recovery request via the second link, in analogous art, Guo disclose teach initiating, by the second apparatus, a beam failure recovery procedure (see Figure 13b & 14, beam failure recovery processed), to select one or more beams for communication between the first apparatus and the second apparatus, based at least in part on transmitting the beam failure recovery request via the second link (see Figure, 1, 14 & 16, para: 0041, 0231, 0257, beam identified based on communicating beam fail recovery request via second/another channel/link.)

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement initiating, a beam failure recovery process, to select one or more beams for communication between the first apparatus and the second apparatus, based at least in part on transmitting the beam failure recovery request via the second link as taught by Guo et al with the teachings of Ahn et al to further provide managing beam recovery in a wireless system.
Although Ahn and Guo fail to teach “wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that relays the beam failure recovery request to the second apparatus,” in analogous art, Intel disclose wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that communicates/relay the beam failure recovery request to the second apparatus (see Figure 5, block 503, 506 and 508, and see Figure 4, block 403 and block 407, second link indirect link between a first UE and second UE via a eNB/third apparatus.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that relays the beam failure recovery request to the second apparatus as taught by Intel with the combined teachings of Guo et al and Ahn et al to further provide managing beam recovery in a wireless system.



Regarding claim 13, Ahn et al disclose wherein the first link and the second link use a same frequency band (see para: 0197, 283, links utilizing same frequency band.)

9. 	Claim 4, 14, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (USPGUPUB 20200178338) in view of Guo et al (US PGPUB 2018/002889) and INTEL Corp. (WO 2013/155265; cited by Applicant in IDS filed 3/20/2019; hereafter, INTEL) as applied to claim 1, 16 and 27 above, and further in view of Yi et al (US PGPUB 20190357264.)

Regarding claim 4, 14, 19 and 29, Although AHN, Guo and INTEL fail to teach wherein the first link uses a first frequency band and the second link uses a second frequency band, in analogous art, Yi et al teaches utilizing NR band w/r to one channel configuration and LTE band w/r to a second channel configuration (see abstract, para: 0010, 0011, links/channels utilizing different frequency bands.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement wherein the first link uses a first frequency band and the second link uses a second frequency band as taught by Yi et al with the combined teachings of Ahn et al, Guo et al and INTEL to further provide managing beam recovery in a wireless system.



10. 	Claim 5, 15, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (USPGUPUB 20200178338) in view of Guo et al (US PGPUB 2018/002889) and INTEL Corp. (WO 2013/155265; cited by Applicant in IDS filed 3/20/2019; hereafter, INTEL) as applied to claim 1,16 and 27 above, and further in view of Yi et al (US PGPUB 20190357264) and Hsieh et al (US PGPUB 2011/0170526.)

Regarding claim 5, 15, 20 and 30, although Ahn, Yi and INTEL disclose utilizing mmW and GHz; and Guo, who teaches utilizing sub 6 GHz (see para: 0106), they all fail to teach wherein the first frequency ban   d is a millimeter wave frequency band and the second frequency band is a sub-6 gigahertz frequency band. However, in analogous art, Hsieh et al disclose a primary link utilizing mmWave frequencies and secondary link utilizing GHz frequencies (see para: 0050, 0052, 0058, first band being mmWave and second band being GHz.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing to implement they all fail to teach wherein the first frequency band is a millimeter wave frequency band and the second frequency band is a sub-6 gigahertz frequency band as taught by Hsieh et al with the combined teachings of Ahn et al, Guo et al, INTEL et al and Yi et al to further provide managing beam recovery in a wireless system.



Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones 
/Prenell P Jones/
Examiner, Art Unit 2467 
May 26, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467